Exhibit 10.1
 
PROMISSORY NOTE


$50,000
February 1, 2008



FOR VALUE RECEIVED, Torrent Energy Corporation, a Colorado corporation
("Maker"), promises to pay to John D. Carlson, an individual ("Payee"), in
lawful money of the United States of America, the principal sum of Fifty
Thousand Dollars ($50,000), together with interest in arrears on the unpaid
principal balance at an annual rate equal to 8.0%, in the manner provided below.
Interest shall be calculated on the basis of a year of 365 days, and charged for
the actual number of days elapsed. Each determination by Payee of an interest
rate under this Note will be conclusive and binding for all purposes, absent
manifest error.


1.           Payments


1.1           Principal and Interest


The principal amount ofthis Note shall be due and payable in one payment
commencing no later than the third business day following the completion and
funding of a new financing of at least $100,000. This payment shall be in the
amount necessary to pay in full the unpaid principal amount and all interest
then accrued on this Note. Any payment under this Note, at the option of the
Payee, may be applied first to any costs and expenses payable by the Maker under
this Note, then to interest then accrued under this Note, and then to principal.


1.2           Manner of Payment


All payments of principal and interest on this Note shall be made by the Maker's
company check, certified or bank cashier's check delivered to the Payee, or at
such other place in the United States of America as Payee shall designate to
Maker in writing or by wire transfer of immediately available funds to an
account designated by Payee in writing. If any payment of principal or interest
on this Note is due on a day which is not a Business Day, such payment shall be
due on the next succeeding Business Day, and such extension of time shall be
taken into account in calculating the amount of interest payable under this
Note. "Business Day" means any day other than a Saturday, Sunday or legal
holiday in the State of Colorado.


1.3           Prepayment


Maker may, without premium or penalty, at any time and from time to time, prepay
all or any portion of the outstanding principal balance due under this Note. Any
partial prepayments may be applied first to any costs and expenses payable by
the Maker under this Note, then to interest then accrued under this Note, and
then to installments of principal in inverse order of their maturity.


 



--------------------------------------------------------------------------------


2.           Defaults


2.1           Events of Default


The occurrence of anyone or more of the following events with respect to Maker
shall constitute an event of default hereunder ("Event of Default"):


(a)     If Maker shall fail to pay when due any payment of principal or interest
on this Note and such failure continues for ten (10) days after Payee notifies
Maker thereof in writing.


(b)     If, pursuant to or within the meaning of the United States Bankruptcy
Code or any other federal or state law relating to insolvency or relief of
debtors (a "Bankruptcy Law"), Maker shall (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.


(c)     If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against Maker in an involuntary case, (ii)
appoints a trustee, receiver, assignee, liquidator or similar official for Maker
or substantially all of Maker's properties, or (iii) orders the liquidation of
Maker, and in each case the order or decree is not dismissed within sixty-one
(61) days.


2.2           Notice By Maker


Maker shall notify Payee in writing within five (5) days after the occurrence of
any Event of Default of which Maker acquires knowledge.


2.3           Remedies


Upon the occurrence of an Event ofDefault hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance, and (ii) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note.


2.4           Collection Expenses


Maker agrees to reimburse Payee on demand for all legal fees and other costs and
expenses incurred in collecting or enforcing this Note, together with interest
at the default rate specified in Section 2.5. Without limitation, such costs and
fees shall include fees, costs, and expenses incurred with or without suit and
in any appeal, any proceedings under any present or future Bankruptcy Law, and
any post-judgment collection proceedings.



 
-2-

--------------------------------------------------------------------------------


2.5           Default Interest


Any amount of principal or interest hereof that is not paid when due shall bear
interest from the day when due until said principal or interest amount is paid
in full, payable on demand, at an annual rate equal to twelve percent (12.0%).


3.           Miscellaneous


3.1           Waiver


The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege. No single or partial exercise of any
such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. No waiver that may be given by Payee will be applicable
except in the specific instance for which it is given.


Maker hereby waives presentment, demand, protest and notice of dishonor and
protest. In addition, Maker hereby waives the benefit of every statute
conferring upon Maker any right or privilege or exemption, stay of execution, or
the relief from the enforcement of a judgment.


3.2           Notices


Any notice to Maker under this Note shall be addressed to Torrent Energy
Corporation, 1 SW Columbia Street, Suite 640, Portland, Oregon, Attention: Chief
Financial Officer, or to such other address as Maker shall designate to Payee in
writing and shall be deemed to have been given on the date delivered in the case
of personal delivery or delivery via courier or, if mailed, one day after
deposited in first class or certified mail.


3.3           Limitation of Interest and Charges


Interest, fees, and charges collected or to be collected under this Note shall
not exceed the maximum amounts permitted by any applicable law. If any interest,
fee, or charge would exceed the maximum, the interest, fee, or charge shall be
reduced by the excess and any sums already collected from Maker which exceed the
maximum will be refunded. Payee may choose to make the refund either by treating
the excess as prepayments of principal or by making a direct payment to Maker.


3.4           Severability


If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


 


-3-

--------------------------------------------------------------------------------


 
3.5           Governing Law; Jurisdiction; Venue


This Note will be governed by the laws ofthe State of Colorado without regard to
conflicts of laws principles. If a lawsuit is commenced in connection with this
Note, venue for any such action shall lie in Portland, Oregon, and Maker agrees,
upon Payee's request, to submit to the jurisdiction of the state and federal
courts therein.


3.6           Parties in Interest


This Note shall bind Maker and its successors and assigns. This Note shall not
be assigned or transferred by Payee without the express prior written consent of
Maker, except by operation of law.


3.7           Section Headings, Construction


The Section headings in this Note are provided for convenience only and will not
affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Note unless
otherwise specified.


All words used in this Note will be construed to be of such gender or number as
the circumstances require. Unless otherwise expressly provided, the words
"hereof” and “hereunder" and similar references refer to this Note in its
entirety and not to any specific section or subsection hereof.


IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.


 

  TORRENT ENERGY CORPORATION          
 
By:
/s/ William Lansing     Name:  William Lansing     Title: Chariman of Board     
     


 


 


 


 
-4-
 